DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The applicant’s petition under 37CFR 1.137(a) filed 09/01/2021 to revive the application has been granted.

	

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/01/2021 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 09/01/2021.
Claims 1-2, 4, 6-10, 13-18 and 21-24 are pending in the application. Claims 1-2, 13-14 and 23 are currently amended. Claims 3, 5, 11-12 and 19-20 are cancelled. Claims 4, 6-10, 21-22 and 24 are previously presented. Claims 15-18 remain withdrawn without traverse in response to the restriction requirement. Claims 1-2, 4, 6-10, 13-14 and 21-24 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim  objected to because of the following informalities: the letter/character that is immediate before “-glucanase” should be Greek letter “β”. Same issue exits for the letter/character before “-glucan” in claim 8 and the letter/character before “-amylase or a combination thereof” in claim 9. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: ‘Lie” in line 3 should read “Ile); “Glu + Gin” in the last two line should read “Glu + Gln”. Appropriate correction is required.
Claims 13-14 are objected to for failing to indicate the changes that have been made relative to the immediate prior version. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “in %” in line 1 should be removed; “from 0.1% to 0.4%-beta glucan” should read “from 0.1% to 0.4% beta-glucan” and “comprising” in the last line should be removed. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “, in %” in line 3 should be removed. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: a “-” should be inserted between “beta” and “glucan”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10, 21-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “consumption of 200 ml or more of the oat-based vegetable health drink results in enhanced glycogen recovery or physical exhaustion-delay compared to a control drink of same carbohydrate, protein and fat content as the oat-based vegetable health drink”. The examiner does not find support for such a limitation in the original disclosure as filed. The examiner notes that page 4, line 24-30 of the instant specification recites that the vegetable health drink of the invention is at least as efficient as or more efficient in respect of muscle glycogen recovery upon physical exertion than a drink of the same composition comprising protein from animal source such as milk protein in the same amount as vegetable protein”, page 5, line 10-14 of the specification recites that the health drink of the invention is substantially more efficient in 
Claims 2, 4, 6-10, 21-22 and 24 ultimately depend from claims 1 and therefore incorporate the new matter therein. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-10, 21-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “consumption of 200 ml or more of the oat-based vegetable health drink results in enhanced glycogen recovery or physical exhaustion-delay compared to a control drink of same carbohydrate, protein and fat content as the oat-based vegetable health drink”. However, where the claim recites that the control drink of same fat content as that of the claimed drink, the claim does not recite the oat-bases vegetable drink comprise fat at all, it is thus unclear where fat comes from for the oat-based drink as claimed. It is also unclear the result of enhanced glycogen recovery or physical exhaustion is in what subject (human or animal?). Further, it is unclear the same carbohydrate, protein and fat content is based on weight or any other parameters. Clarification is required.
Claims 2, 4, 6-10, 21-22 and 24 ultimately depend from claims 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 4, and 6-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Triantafyllou US Patent Application Publication No. 2002/0081367 in view of Giuseppin US Patent Application Publication No. 2012/0244272, hereinafter referred to as Triantafyllou and Giuseppin, respectively.
Regarding claim 1, Triantafyllou teaches a drink (e.g., non-dairy drink) prepared from an oat suspension comprising oat protein, beta-glucan and water but which does not contain any of: protein of animal origin, trimethylglycine, hydrocolloid other than beta-glucan ([0002]; [0013-0019]; [0054]).
 Triantafyllou further teaches that the oat suspension is subjected to enzyme degradation by a combination of alpha- and beta- amylase to form an oat-milk rich in maltose, and low molecular weight compounds such as maltotriose and maltodextrin ([0062; 0065]; [0016]), thus reading on the limitation “a mixture of maltose, and low-molecular weight oligosaccharide of molecular weight of less than 5000 Da obtained or obtainable by enzymatic degradation of an oats source”.
Triantafyllou is silent regarding the drink comprising potato protein. 
Giuseppin teaches that a potato protein that is glycated with a reducing mono- or di- saccharide or dextran or combination thereof is suitable protein ingredient in a beverage for the reason that it has good solubility and has no effect on the color, taste or clarity of the beverage ([0029; 0014]. 
Both Triantafyllou and Giuseppin are directed to beverages containing protein. It would have been obvious to one of ordinary skill in the art before the effective filling 
Given that Triantafyllou in view of Giuseppin teaches a drink comprising carbohydrate of high GI, oat protein, beta-glucan and potato protein which is essentially the same as that recited in the claim, the drink of Triantafyllou in view of Giuseppin is necessarily “vegetable” and “health”.
Given that Triantafyllou in view of Giuseppin teaches a drink comprising carbohydrate of high GI, oat protein, beta-glucan and potato protein which is essentially the same as that recited in the claim, it logically follows that the drink of Triantafyllou in view of Giuseppin is able to result in enhanced glycogen recovery or physical exhaustion delay compared to a control drink when 200 ml or more is consumed. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	
Regarding claims 2 and 4, Triantafyllou teaches, as recited above, that the drink comprises a mixture of maltose and oligosaccharide obtained from degradation of starch by the enzymes (([0062]; [0016]). Triantafyllou in view of Giuseppin is silent regarding the amount of glucose in the drink. However, Triantafyllou teaches that enzyme preparations convert cereal starch to maltodextrin, maltotriose, maltose, and 
Regarding claims 6-7 and 21-22, Triantafyllou teaches that the oat source is oat meal the inherent enzymes of which are inactivated  through heating (e.g., treated with steam, [0054]; [0056]), the same method being disclosed by the instant specification to reduce or eliminate beta-glucanase (page 2, line 30-33 of the specification). Triantafyllou also teaches that oat is further treated with a starch degrading enzyme composition that is devoid of beta-glucanase activity ([0016]; [0060]) to obtain a product comprising intact beta glucan ([0014]), and that beta-glucan has the advantage of lowing serum cholesterol level (0004]). As such, Triantafyllou reasonably teaches that beta-glucanase is not desired in both the oat source and in the added enzymes such 
Regarding claims 8-9, Triantafyllou teaches that the oat source is treated with alpha- and beta- amylases ([0016]), which necessarily degrades starch to obtain beta-glucan (see line 3-6, page 3 of the instant specification).
Regarding Claim 10, given that Giuseppin teaches the same potato protein that is glycated with a reducing mono- or di- saccharide or dextran or combination thereof as that recited in the claim, it logically follows that the potato protein of Giuseppin has the same amino composition as that recited in claim 10. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Triantafyllou in view of Giuseppin as applied to claim 1 above, in further view of Alho US Patent Application Publication No. 2011/0159145 (hereinafter referred to as Alho).
Regarding claim 24, Triantafyllou in view of Giuseppin teaches what has been recited above but is silent regarding the drink comprising 0.5-4% vegetable oil. 
Alho teaches an oat-based drink comprising beta-glucan, maltose, oligosaccharide and 0.5%- 5% vegetable oil by weight ([0044]; [0038]; ([0024-0025]; [0029]). Both Triantafyllou and Alho are directed to oat-based beverages comprises beta-glucan, maltose and oligosaccharide. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Triantafyllou by including 0.5-4% vegetable oil because incorporation of 0.5-4% vegetable oil in an oat based drink comprising beta-glucan, maltose and oligosaccharide is known to suitable in the art. 
The amount of vegetable oil as taught by Alho overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alho US Patent Application Publication No. 2011/0159145 in view of Giuseppin US Patent Application Publication No. 2012/0244272, hereinafter referred to as Alho and Giuseppin, respectively.
Regarding claims 13 and 23, Alho teaches a non-dairy drink comprising an oat suspension, water, 0.01%-10% solid dietary fiber such as beta-glucan and 0.5%- 5% vegetable oil ([0044]; [0038]). 
The amounts of beta-glucan, water and vegetable oil as disclosed by Alho overlap with those recited in claims 13 and 23. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Alho also teaches the oat suspension that makes up the drink comprises 8-75% glucose, 0.5-3% maltose and 4-10% oligosaccharide having a molecular weight of less than 5000 Da (e.g., oligosaccharide of DP 3-20) in dry weight basis ([0024-0025]; [0029]. Alho further teaches that the drink comprises 0.1-10% sweetener such as sucrose (e.g., saccharose) ([0044]).  As such, the final drink comprising the oat suspension therefore would have maltose, low molecular weight polysaccharide with MW less than 5000 Da and glucose amounts in the range of 0.1-10%. This proportion overlaps with the amount of maltose, low molecular weight polysaccharide and glucose recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Alho is silent regarding the drink comprising 2-5% potato protein. 
Giuseppin teaches adding 0.5-4% glycated potato protein to a drink ([0045-0046]), and further teaches that glycated potato protein is suitable as a protein ingredient in a beverage for the reason that it has good solubility and has no effect on the color, taste or clarity of the beverage ([0029].  
Both Alho and Giuseppin are directed to beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alho by including 0.5-4% glycated potato protein as disclosed by Giuseppin in the drink to suitably supplement the drink with a protein that has good solubility and has no effect on the color, taste or clarity of the beverage.
 The amount of potato protein as disclosed by Giuseppin overlap with those recited in claim 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 14, Alho teaches, as recited above, that the drink comprises 0.1-10% sweetener such as sucrose (e.g., saccharose) ([0044]). As such, the final drink comprising the oat suspension therefore would have dextrose (e.g., D-glucose) amount in the range of 0.1-10%. This proportion overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).  
Alho further teaches the drink comprises sodium chloride (e.g., salt) and aroma (e.g., vanilla) as recited in claim 14 ([0044]); [0097]).
Alho teaches that the drink comprises calcium salt including tricalcium phosphate or calcium carbonate ([0087], Example 8; [0093], Example 11; [0044]).

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered and the examiner’s response is shown below:
The 35 USC 112a rejection regarding the limitation of the molecular weight being in the unit of Dalton is withdrawn in view of the argument made on page 5 of the Remarks.
The 35 USC 112b rejection of claim 20 and 23 is withdrawn in view of the cancellation of claim 20 and amendment of claim 23.
Regarding the 35 USC 103 rejection, applicant argues on pages 6-7 of the Remarks that the claimed drink demonstrates unexpected result. In particular, applicant asserts that Example 4 along with Fig. 3 and Table 3a has shown that the claimed drink results in enhanced glycogen recovery and the increased time to physical exhaustion as compared to a control drink of same carbohydrate, protein and fat content.
The examiner after careful consideration, has submitted that the showing is not sufficient in rebutting the prima facie case of obviousness because:
First, the showing is not necessarily commensurate in scope with the claims. For example, it is unclear from Table 1 if the “inventive” drink (e.g., example 1) comprises any maltose and oligosaccharide as required by claims 1 and 13 and if so it is unclear how much of them is present in the drink (note that claim 13 requires 4-12% maltose and oligosaccharide). Further Table 1 shows that the drink of example 1 includes phosphate and carbonate, which are not required by the claims 1 or 13.
Second, from Fig. 3, it does not appear that example 1 has enhanced glycogen recovery as measured by insulin increase when compared to a milk control asserted to have same carbohydrate, protein and fat content (example 2). For example, where both milk control and “inventive” example 1 have the same insulin level upon “post endurance”, the former has insulin level of 25 upon “1 h recover” which is higher than 22 
Third, the examiner notes that Table 3a is directed to time to physical exertion during a performance test, not to the time to physical exhaustion during exercise. Applicant is invited to refer to the 35 USC 112a rejection set forth in the instant office action for the office’s position that physical exertion and physical exhaustion are different concepts.
Fourth, the examiner further submits that judging from Table 1 and Table 2 it is not immediately evident that  “inventive “example 1 and milk control example 2 actually have the same carbohydrate, protein and fat content (for example, Table 1 does not tell how much carbohydrate is in example 1 at all and although Table 2 teaches 1.5% dextrose the same table does not disclose how much carbohydrate the lactose in the dairy milk contributes to the overall carbohydrate level; where Table 2 shows that whey and casein combined account for 0.75% protein in example 2, the same table does not show much protein the dairy milk contributes to example 2, not to mention that one cannot tell much protein is in example 1 since Table 1 fails to disclose the amount  of oat protein; where Table 1 indicates that example 1 has rapeseed oil content of 0.9%, Table 2 shows that example 2 has 0.5% rapeseed oil).
Fifth, to rebut prima facie case of obviousness by showing the unexpected result, applicant should compare the claimed invention with the closest prior art. See MPEP 
Applicant argues on pages 7-8 of the Remarks that the control drink is matched to the claimed composition in terms of carbohydrate, protein and fat content, and thus, is actually closer to the claimed invention than the oat drink disclosed in the primary reference, Triantafyllou. Applicant further argues that M.P.E.P. 716.02(e)(I) states that  "Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner".
Applicant’s arguments are considered but found unpersuasive. MPEP 716.02 (e) clearly states that "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978). In the instant case, the examiner submits that the control drink of example 2 is by no means the closest prior art, for the reason that 1) it is not clear what art is teaching this control, and 2) the control contains none of the claim limitations such as oat protein, beta-glucan, potato protein, a mixture of maltose and oligosaccharide, etc. (as a comparison, Triantafyllou or Alho contains oat protein, beta-glucan, and a mixture of maltose and oligosaccharide).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.